DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2021 has been entered. 

Status of Claims
Claim 1 has been amended. Claims 2-3 have been cancelled. New claim 8 has been added. Claims 1 and 4-8 are pending. Claims 1 and 4-8 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/22/2021 have been fully considered. It is noted that claim 1 has been amended to recite “(C) feeding the cooled first product from the heat exchanger to a condenser operating at a temperature of 60°C to 100°C and a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2”.
(a) Applicants argue that the cited references, Cunningham (US 3,557,238) and Josch et al. (US 2014/0200381 A1), fails to teach or suggest each and every limitation of independent operating at a temperature of 60°C to 100°C and a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2”.  See Remarks, pages 4-7. 
In response, the arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot. Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified ground(s) of 35 U.S.C. 103(a) rejection to claims 1 and 4-8 are presented based on a different interpretation of previously found reference Cunningham (US 3,557,238) and a newly found reference Josch et al. (US 2014/0200379 A1).

(b) Applicants argue that: Cunningham does not disclose re-boiling of the waste stream in a manner that results in separation of the heavy component of the waste stream from the water prior to recycling the water back to the reactor. See also, step (E) in this regard. Applicants argue the above-mentioned deficiencies of Cunningham have been pointed out multiple times in previous responses. However, these arguments have never been addressed by the Examiner. The outstanding Office Action again rejects the claims based on Cunningham without responding to the clear traversal presented in Applicants' previous responses. See Remarks, pages 4-7.
In response, the examiner respectfully disagrees. As discussions presented in the Office action dated 08/23/2021 (see pages 4-5), Cunningham discloses steps of: (C) feeding the first stream comprising oxygenates (heavy components) and water (16, Figure) to a reboiler (21, Fig. 1), thereby separating concentrated heavy component (19, Figure) from the condensed heavy component by reboiling the condensed heavy component in a reboiler (21, Figure) (col. 4, lines 61-73); and subsequently, (D) feeding the separated water (24, Fig. 1) from the first stream to the 

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2” in line 10.  This is considered indefinite for the following reason: The zero-reference of the recited pressure range is unspecified.  It is unclear whether the pressure as recited refers to gauge pressure (i.e., pressure zero-referenced against ambient air pressure) or absolute pressure (i.e., pressure zero-referenced against a perfect vacuum, so it is equal to gauge pressure plus atmospheric pressure (~1 atm)). The instant specification does not teach whether the pressure is absolute pressure (i.e., pressure zero-referenced against a perfect vacuum) or gauge pressure. Therefore, for purposes of examination only, the “pressure” recited in claim 1will be considered to be expressed in “absolute pressure” until the zero-reference was specified by Applicants. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 3,557,238), in view of Josch et al. (US 2014/0200379 A1, hereinafter “Josch’379”).
In regard to claim 1, Cunningham discloses a method for preparing 1,3-butadiene from butene (col. 1, lines 19-27; Figure), the method comprising:
(i)    Feeding reactants of oxygen (e.g., air), hydrocarbon feed (e.g., butane) and make-up steam (1, 2, 3, Fig. 1) into a reactor (4, Fig. 1) and performing an oxidative dehydrogenation reaction within the reactor in the presence of a catalyst, such as a tin phosphate catalyst (col. 4, lines 45-60).  The oxidative dehydrogenation reaction effluent (5, Fig. 1) (i.e., a first product) 
(ii) Cooling the first product (5, Fig. 1) in a condenser (10, Fig. 1) which meets the recited “heat exchanger” in step (B) since the condenser is operated by heat exchanging the first product with a cooling media (col. 4, lines 60-65).  The effluent is cooled in the condenser (10, Fig. 1) to a temperature of 180 [Symbol font/0xB0]F (82 [Symbol font/0xB0]C) (col. 4, lines 60-65) which is within the recited temperature range of 60-100 C in step (B) of claimed invention.  
(iii) The cooled product stream (12, Fig. 1) is transported to a separator (11, Fig. 1). Thereafter, a first stream comprising oxygenates (heavy components) and water (16, Figure) is separated via a separator (11, Figure). A second stream (13, Fig. 1) comprising nitrogen (light component) and hydrocarbons (1,3-butadiene) is separated via the separator (11, Figure) (col. 4, lines 61-73). Water is also removed along the second stream (13, Fig. 1) (col. 5, line 73 thru col. 6, line 10). The separator (11, Fig. 1) taught by Cunningham meets the recited “condenser” in step (C) of claimed invention. 
It is noted herein that choosing the condenser (10, Fig. 1) taught by Cunningham as the “heat exchanger” and choosing the separator (11, Fig. 1) taught by Cunningham as the “condenser” are considered prima facie obvious because this simply involves selecting known process units in a known oxidative dehydrogenation process, wherein the process units taught by the cited prior art conduct the same function as recited in claimed invention.  
Moreover, Cunningham discloses that: It is, indeed, possible and at times may be desirable to control the temperatures and pressures in the separator (11, Fig. 1) so that the amount of water removed along with the hydrocarbon by way of pipe 13 is substantially 10 and steam production would be reduced (col. 6, lines 3-10). 
(iv) Feeding the first stream comprising oxygenates (heavy components) and water (16, Figure) to a reboiler (21, Fig. 1), thereby separating concentrated heavy component (19, Figure) from the condensed heavy component by reboiling the condensed heavy component in a reboiler (21, Figure) (col. 4, lines 61-73).     
(v) Feeding the separated water (24, Fig. 1) from the first stream to the reactor (4, Fig. 1).
But Cunningham does not explicitly discloses (1) the step of (B) cooling the first product is conducted by using a heat exchanger such as a shell and tube heat exchanger, a block heat exchanger, a jacket heat exchanger, an air cooled heat exchanger, a spiral heat exchanger, or a plate heat exchanger; and (2) the condenser is operated at a temperature of 60°C to 100°C and a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2.
Regarding (1) the use of a heat exchanger such as a shell and tube heat exchanger, Josch’379 disclose a process for preparing butadiene (i.e., a conjugated diene) from n-butenes (Abstract), wherein the process comprises (please refers to a process scheme disclosed in paragraphs [0017]-[0026] and flow diagrams in Fig. 1):
A) provision of a feed gas stream a comprising n-butenes;
B) introduction of the feed gas stream a comprising n-butenes and an oxygen-comprising gas into at least one dehydrogenation zone and oxidative dehydrogenation of n-butenes to butadiene, giving a product gas stream b comprising butadiene, unreacted n-butenes, water vapor, oxygen, low-boiling hydrocarbons, possibly carbon oxides and possibly inert gases;
C) cooling and compression of the product gas stream b in at least one compression stage, giving at least one condensate stream c1 comprising water and a gas stream c2 comprising 
D) separation of incondensable and low-boiling gas constituents comprising oxygen, low-boiling hydrocarbons, possibly carbon oxides and possibly inert gases as gas stream d2 from the gas stream c2; 
E) separation of the C4 product stream d1 by extractive distillation with a solvent which is selective for butadiene into a stream el comprising butadiene and the selective solvent and a stream e2 comprising n-butenes;
F) distillation of the stream e1 comprising butadiene and the selective solvent to give a stream f1 consisting essentially of the selective solvent and a butadiene-comprising stream f2.
Josch’379 disclose the product gas stream leaving the oxidative dehydrogenation comprises not only butadiene but generally also unreacted 1-butene, 2-butene, oxygen and water vapor. It generally further comprises carbon monoxide, carbon dioxide, inert gases (mainly nitrogen), low-boiling hydrocarbons such as methane, ethane, ethene, propane and propene, butane and isobutane, possibly hydrogen and possibly oxygen-comprising hydrocarbons, known as oxygenates, as secondary constituents (paragraph [0056]). Josch’379 disclose the product gas stream b is cooled and compressed in at least one compression stage (paragraph [0057]). Josch’379 disclose that in general, the product gas is cooled to 5-180°C., preferably to 30-130° C. and even more preferably to 60-90°C., in the first quenching stage. The temperature of the cooling medium at the inlet can generally be 25-200° C., preferably 40-120° C., in particular 50-90° C. The pressure in the first quenching stage is not subject to any particular restrictions but is generally 0.01-4 bar (gauge), preferably 0.1-2 bar (gauge) and particularly preferably 0.2-1 bar (gauge) (paragraph [0061]). Josch’379 disclose the heat exchanger system used in the process 
	It is noted that both the Cunningham and Josch’379 references direct an oxidative dehydrogenation of butene in the presence of catalysts to produce butadiene and subsequent treatment of water-containing stream obtained from the oxidative dehydrogenation reaction.  
	Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Cunningham to provide a process scheme of including the step of (B) cooling the first product is conducted by using a heat exchanger such as a shell and tube heat exchanger, or a plate heat exchanger to produce a cooled first product as taught by Josch’379, because the process scheme of including the step of cooling the first product by feeding the first product through a heat exchanger to produce a cooled first product wherein heat exchanger comprises plate heat exchangers or multi-tube heat exchangers is a known, effective method of post-treating (cooling) the first product obtained from an oxidative dehydrogenation reaction as taught by Josch’379 (paragraphs [0058]). 
	Regarding the (2) the condenser is operated at a temperature of 60°C to 100°C and a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2, since (i) Cunningham discloses that: it is, indeed, possible and at times may be desirable to control the temperatures and pressures in the separator (11, Fig. 1) so that the amount of water removed along with the hydrocarbon by way of pipe 13 is substantially equivalent to the excess water produced during the dehydrogenation cycle. By 10 and steam production would be reduced (col. 6, lines 3-10); (ii) Josch’379 disclose the product gas stream b is cooled and compressed in at least one compression stage (paragraph [0057]); (iii) Josch’379 disclose that in general, the product gas is cooled to 5-180°C., preferably to 30-130° C. and even more preferably to 60-90°C., in the first quenching stage. The temperature of the cooling medium at the inlet can generally be 25-200° C., preferably 40-120° C., in particular 50-90° C; and (iv) the pressure in the first quenching stage is not subject to any particular restrictions but is generally 0.01-4 bar (gauge), preferably 0.1-2 bar (gauge) and particularly preferably 0.2-1 bar (gauge) (paragraph [0061]), in light of teachings from Cunningham and Josch’379, the limitation of the condenser is operated at a temperature of 60°C to 100°C and a pressure of 0.1 kgf/cm2 to 1.0 kgf/cm2 is considered prima facie obvious.
	A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is the examiner’s position that the Josch’379 reference is reasonably pertinent to the problem of the step of (B) cooling the first product is conducted by using a heat exchanger such as a shell and tube heat exchanger or a plate heat exchanger because the process scheme of including the step of cooling the first product by feeding the first product through a heat exchanger to produce a cooled first product wherein the heat exchanger comprises plate heat exchangers or multi-tube heat exchangers is a known, effective method of post-treating (cooling) the first product obtained from an oxidative dehydrogenation reaction as taught by Josch’379 (paragraphs (paragraph [0058]), consequently, the Josch’379 reference can be applied to in analyzing the subject matter at issue.
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Cunningham and Josch’379, one skilled in the art would reasonably design/operate the process taught by Cunningham by including the step of (B) cooling the first product is conducted by using a heat exchanger such as a shell and tube heat exchanger, a block heat exchanger, a jacket heat exchanger, an air cooled heat exchanger, a spiral heat exchanger, or a plate heat exchanger as taught by Josch’379, based on the motivation(s) taught by Josch’379  set forth above.

In regard to claim 4, Josch disclose the C4 product gas stream is further separated into individual products comprising, 1 butene, 2-butene, butadiene in an extractive distillation column and/or a distillation column (paragraph [0018], steps E) and F); paragraph [0101]). The butene stream(s) is recycled to the oxidative-dehydrogenation reactor (paragraph [0102]) and stream comprising extract and water is recirculated to the extractive distillation (paragraph [0104]).   The teachings of Josch meets the limitation of obtaining 1,3-butadiene by refining the second product as recited.

In regard to claim 5, Cunningham discloses the heated steam (24, Figure) is mixed with butene and oxygen prior to the mixture steam/air/butene is delivered to the ODH reactor (4, Figure) (col. 4, lines 45-60) which renders the pre-heating of the reactant comprising butene as recited prima facie obvious. 

In regard to claim 6, Cunningham discloses the second product comprising nitrogen (light component) and hydrocarbons (1,3-butadiene) (col. 4, lines 61-73).  

In regard to claim 7, Cunningham discloses the heavy component comprising oxygenates such as acetic acids propionic acid and acetaldehydes (col. 3, lines 42-46).
Cunningham is silent regarding whether the heavy component comprises one or more components selected from the group consisting of acrolein, furan, butanone, benzene, 4-vinylcyclohexene, styrene, 4-formylcyclohexene, benzofuran, 3-acetyl-1-cyclohexene, cyclohexene dicarboxy, benzophenone, and 9-fluorenone.  However, Cunningham discloses the same feed (i.e., butene and steam) and the catalytic oxidative dehydrogenation reaction as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the heavy component comprises one or more components selected from the group consisting of acrolein, furan, butanone, benzene, 4-vinylcyclohexene, styrene, 4-formylcyclohexene, benzofuran, 3-acetyl-1-cyclohexene, cyclohexene dicarboxy, benzophenone, and 9-fluorenone.  See MPEP 2112.02.

Cunningham discloses Dehydrogenation catalysts comprise oxides of iron (col. 2, line 55 thru col. 3, line 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.